Citation Nr: 0029216	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from March 1945 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Philippines.  

The Board notes that in March 1998 the appellant raised a 
claim seeking to establish that the veteran's death in 1989 
was due to respiratory problems that began as the result of 
smoking, and that the veteran began smoking during service.  
In a rating decision dated in January 2000 the RO denied the 
claim, advised the appellant of its decision, and provided 
her appellate rights in regard to that determination.  To 
date a Notice of Disagreement expressing disagreement with 
that decision has not been filed, so the question of whether 
the veteran incurred a dependence on nicotine during his six 
months of qualifying service that caused or contributed to 
his death is not before the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence has been obtained and associated 
with the claims folder.  

2.  The veteran died in October 1989 from septicemia, with 
pneumonia identified on the death certificate as the 
antecedent cause of death, and pulmonary tuberculosis 
identified therein as another significant condition 
contributing to death.  

3.  At the time of death the veteran had no disabilities that 
had been adjudicated service connected.  

4.  Competent evidence that the veteran's death was caused or 
contributed to substantially or materially by a disability 
incurred in or aggravated by service has not been presented.  

5.  At the time of his death, the veteran was not entitled to 
receive disability compensation for a disability incurred or 
aggravated in service that was totally disabling, and that 
had been so disabling for the requisite period of time.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.312 (1999).  

2.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from March to September 
1945.  The appellant, his surviving spouse, seeks to 
establish that the veteran's death in 1989 was the result of 
disability incurred in or aggravated by service on active 
duty.  A death certificate reflects that the veteran died in 
October 1989 from septicemia, with pneumonia identified as 
the antecedent cause of death, and pulmonary tuberculosis 
identified therein as another significant condition 
contributing to death.

The veteran's death will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).  A disability is the principal cause of death 
if it was the immediate or underlying cause of death, or was 
etiologically related to the death.  Id.  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  38 C.F.R. § 3.312(c).  
A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of a 
current disability, of incurrence or aggravation in service, 
and of a nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The medical evidence in this case does not show 
that the veteran had septicemia, pneumonia or pulmonary 
tuberculosis during his brief period of qualifying service on 
active duty in 1945.  A statement from Dr. Abrantes dated in 
October 1998 reports that the doctor believed that the 
pulmonary tuberculosis with emphysema and recurrent malaria 
for which he treated the veteran from March 1964 to April 
1965 "could have been interconnected with his war exploits 
in 1943."  In 1943, however, the veteran was not on active 
duty in the United States Armed Forces: the only service 
recognized for VA benefit purposes was that identified on 
DARP Form 632, recognized guerilla service beginning March 
25, 1945 and ending September 26, 1945.  Several documents in 
the claims folder report that from 1941 to 1967 the veteran 
served on active duty with the Republic of the Philippines.  

The appellant asserts that the veteran incurred disability in 
service that caused his death, but as a layperson she is not 
able to give competent medical testimony, such as diagnosis, 
etiology, or whether what was experienced in service and 
since service is the same condition that caused the veteran's 
death in 1989.  Clyburn v. West, 12 Vet. App. 296 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Hasty v. West, 13 Vet. App. 230 (1999), 
citing Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In the absence of competent evidence of a nexus between the 
septicemia, pneumonia or pulmonary tuberculosis that caused 
the veteran's death and the veteran's period of qualifying 
service, this claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107.  

The claimant might be entitled to DIC benefits even if the 
cause of death is not service-connected if it is determined 
that the veteran was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was either continuously rated totally 
disabling for the ten years immediately preceding the 
veteran's death, or if rated totally disabling for less than 
ten years, was rated totally disabling for not less than five 
years from the date of separation from active duty.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

In this case, during his lifetime the veteran had no 
disabilities that had been adjudicated service connected by 
the Secretary of the VA.  VA has also considered, therefore, 
whether he had one or more disabilities that could have been 
service-connected and that could have been rated totally 
disabling for 10 years prior to his death 44 years after 
completion of his qualifying service.  Reports of separation 
examinations conducted in December 1945 characterized the 
veteran's lungs as normal, and there is no medical evidence 
of septicemia, pneumonia or pulmonary tuberculosis until many 
years following service.  There are no medical records 
reflecting complaints of or treatment for medical problems 
during the veteran's six month period of active duty, nor are 
there medical records reflecting complaints of or treatment 
for medical problems after service that related those 
problems to service or to a presumptive period following 
service.  

Based on the foregoing, there is no support in the record for 
a finding that the veteran, at the time of death in 1989, had 
a disability that was not adjudicated service-connected but 
that was incurred in or aggravated by service and that was 
totally disabling for the requisite period of time.  
Accordingly, the claim is denied.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  


ORDER

A well grounded claim of entitlement to service connection 
for the cause of the veteran's death not having been 
submitted, the claim is denied.  

DIC benefits under 38 U.S.C.A. § 1318 are denied.  



		
	A. Bryant
	Veterans Law Judge
	Board of Veterans' Appeals



 

